DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 7/15/2020 with respect to claims 1, 6, and 20 on pages 7-9 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 7, 10-12, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green et al. (US 2017/0094651 A1) hereinafter Green, in view of Nagai et al. (US 2014/0378179 A1) hereinafter Nagai.
	Regarding claim 1, Green teaches a method of operating a wireless local area network (WLAN) device (fig. 6), comprising: operating the WLAN device (UE/STA; para. 49) on a first dynamic frequency selection (DFS) channel (UE/STA avoid interference with radar using dynamic frequency selection (DFS); para. 49, during normal operation the wireless device continues to scan for radar on current channel of operation; para. 51, if radar detected on current channel; para. 57 in line 8 Col. 2 page 7 where “current channel” indicates first DFS channel) of a plurality of DFS channels (fig. 5 and para. 84 showing / describing channels subject to DFS); scanning, by the WLAN device, the first DFS channel for presence of a radar signal from a radar (UE scans for radar, if radar detected on current channel by device; para. 57 in lines 6-15 Col. 2 page 7, element 426; fig. 4, UE stores list including channel information; para. 08); receiving, by the WLAN device, aiding information (device receives updated channel status information; para. 57 in last line Col. 1 - first line Col. 2 page 7 where “channel status information” being information regarding channel indicates aiding information) obtained by one or more WLAN devices capable of scanning the DFS channels (channel feedback reports from one or more UEs, channel status information based on channel feedback reports; para. 67, channel feedback based on channel availability checks (CAC); para. 60, CAC for detecting radar for DFS; para. 49), wherein the aiding information indicates whether the first DFS channel is used by the radar (channel status information includes whether radar was detected on channel; para. 73); and changing operating the WLAN device from using the first DFS channel to a second DFS channel of the plurality of DFS channels in response to at least one of: the scanning detecting the presence of the radar signal on the first DFS channel (if radar detected on current channel move to a different channel; para. 57 in lines 8-9 Col. 2 page 7) or the received aiding information indicating the first DFS channel being used by the radar (selecting new channel based on received channel status information; para. 53, channel status information blacklisting channels having radar signals; para. 57 in lines 20-25, device moves to different channel; para. 57 in lines 8-9 Col. 2 page 7 where “black list” channels indicate channel being used by radar, and where detected radar on current channel is detected by a WLAN device) wherein the locally stored database contains a plurality of geo-tagged radar zones previously detected by the WLAN device (UE stores channel information for scanned channel based on CAC; para. 66 where “stores channel information” indicates locally stored database, CAC for detecting radar for DFS; para. 49, data of scanned channels by CAC includes location information; para. 51-52 where “data of scanned channels” indicates previously detected).
	Green does not explicitly disclose wherein the aiding information is received from a locally stored database; querying the locally stored database upon the WLAN device approaching one of the plurality of geo-tagged radar zones for corresponding aiding information of the one of the plurality of geo-tagged radar zones.
	However, in the same field of endeavor, Nagai teaches wherein the aiding information is received from a locally stored database (in-vehicle terminal 1 retrieves data 13 stored in storage device; para. 33 and fig. 1); querying the locally stored database upon the WLAN device approaching one of the plurality of geo-tagged radar zones for corresponding aiding information of the one of the plurality of geo-tagged radar zones (radio-communication-zone predicting unit 15 detects location of in-vehicle terminal 1 and instructs radio communication unit to make changes according to the information retrieved from the storage device; para. 54 and para. 58 lines 2-17 and figs. 1 and 5).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nagai to the system of Green, where Green's channel availability coordination (para. 02, para. 50) along with Nagai’s mounting on an automobile (para. 20) improves the system by Regarding claim 2, the combination of Green and Nagai, specifically Green teaches receiving by the WLAN device the aiding information (terminal receives interference data for checking; para. 46) comprises receiving the aiding information (device receives updated channel status information; para. 57 in last line Col. 1 - first line Col. 2 page 7) from a crowd-sourced database (radar detection data collected by all UEs stored in database, radar detection data used for channel status information; para. 52-53 where “collected by all UEs” indicates crowd-sourced) over a cellular network (system using LTE, element 104 being eNodeB, element 114 being UE; para. 39 and fig. 1), wherein the crowd-sourced database contains a plurality of geo-tagged radar zones (data for channel status information indicates that radar is detected at geographical location; para. 57 in lines 20-22 Col. 1 page 7 indicating geo-tagged radar zones) detected by a plurality of the WLAN devices capable of scanning the DFS channels (radar detection data collected by enabled / all UEs stored in database; para. 52, radar detection data used for channel status information; para. 53, detecting radar for DFS; para. 49).
	Regarding claim 3, the combination of Green and Nagai, specifically Green teaches one of the plurality of geo-tagged radar zones comprises a geographical area in which an operating radar has been detected (data for channel status information includes radar is detected at geographical location; para. 57 in lines 20-22 Col. 1 page 7, geographical location includes GPS coordinates and cell ID; para. 64 in lines 29-32) by one of the plurality of WLAN devices capable of scanning the DFS channels (radar detection data collected by enabled / all UEs stored in database; para. , and one or more DFS channels of the plurality of DFS channels detected as being used by the operating radar at the geographical area (data for channel status information includes radar is detected at geographical location at a channel; para. 57 in lines 20-22 Col. 1 page 7).
	Regarding claim 5, the combination of Green and Nagai, specifically Green teaches the received aiding information indicating the first DFS channel being used by the radar comprises information indicating that the first DFS channel overlaps with the one or more DFS channels detected as being used by the operating radar at one of the plurality of the geo-tagged radar zones (selecting new channel based on received channel status information; para. 53, channel status information blacklisting channels having radar signals, device moves to new channel; para. 57 in lines 20-25 where “black list” channels indicate channel being used by radar, and where detected radar on current channel is detected by a WLAN device).
	Regarding claim 7, the combination of Green and Nagai, specifically Green teaches the aiding information received by the WLAN device comprises a broadcast WLAN action frame received over the first DFS channel from a second WLAN device (UE receives feedback information in WLAN beacon; para. 103 where “WLAN beacon” indicates WLAN action frame and “UE receives” indicate from another WLAN device), wherein the broadcast WLAN action frame carries information on one or more DFS channels of the plurality of DFS channels being used by the radar (feedback information indicates channel with radar signals; para. 103) and one or more alternative DFS channels available for WLAN operation (feedback information indicates channel without radar signals; para. 103 indicating alternative DFS channels).

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 1, including a wireless local area network (WLAN) device (WLAN includes various devices; para. 33, wireless device 604; para. 88, fig. 6: Green) a WLAN interface (UE providing Wi-Fi hotspot; para. 65, para. 76 indicating WLAN interface: Green); a processing device (processor / element 604; para. 88, fig. 6: Green).
	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 2.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 5.
	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Claim 4, 8-9, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green, in view of Nagai, and further in view of Yi et al. (US 2017/0245280 A1) hereinafter Yi.
	Regarding claim 4, Green teaches transmitting by the WLAN device to the crowd-sourced database a geographical position of the WLAN device (UE collects 
	The combination of Green and Nagai does not explicitly disclose wherein the received aiding information comprises a received geo-tagged radar zone of the plurality of geo-tagged radar zones, wherein the geographical area of the received geo-tagged radar zone indicates that the operating radar is in a vicinity of the geographical position of the WLAN device.
	However, in the same field of endeavor, Yi teaches wherein the received aiding information comprises a received geo-tagged radar zone of the plurality of geo-tagged radar zones (spatial map of spectrum information from agents including presence of radar, and spectral information is location-tagged, client devices use data to determine channel free (or not free) of radar; para. 105 in lines 8-20 indicating aiding information including geo-tagged radar zone, and where “map” from agents indicates plurality of zones), wherein the geographical area of the received geo-tagged radar zone indicates that the operating radar is in a vicinity of the geographical position of the WLAN device (spatial map of spectrum information including presence of radar, spectral information is location-tagged, client devices use data to determine channel free (or not free) of radar; para. 105 lines 8-20 indicating radar is in a vicinity of the geographical position of the WLAN device).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Green and Nagai, where Green and Nagai's modified system along with Yi's technique for addressing interference and underutilization of DFS spectrum 
	Regarding claim 8, the combination of Green and Nagai does not explicitly disclose the received aiding information indicating the first DFS channel being used by the radar comprises information indicating that the first DFS channel overlaps with the one or more DFS channels of the plurality of DFS channels being used by the radar, and wherein the second DFS channel is selected from one of the one or more alternative DFS channels.
	However, in the same field of endeavor, Yi teaches the received aiding information indicating the first DFS channel being used by the radar comprises information indicating that the first DFS channel overlaps with the one or more DFS channels of the plurality of DFS channels being used by the radar (agent controlling client transmits blacklist of channels with radar signal for client devices to move to another DFS channel; para. 57 and para. 58 lines 13-18 and para. 71 indicating move to another channel caused by first DFS channel overlapping with channel used by radar), and wherein the second DFS channel is selected from one of the one or more alternative DFS channels (agent controlling client transmits whitelist of available channels without radar signal for client devices to move to another DFS channel; para. 57 and para. 58 lines11-12).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Green and Nagai, where Green and Nagai's modified system along with Yi's technique for addressing interference and underutilization of DFS spectrum 
	Regarding claim 9, Green teaches receiving a message from a second WLAN device (UE receives feedback information from second wireless device in WLAN beacon; para. 103).
	The combination of Green and Nagai does not explicitly disclose wherein the message indicates that the second WLAN device detects presence of the radar signal on the first DFS channel.
	However, in the same field of endeavor, Yi teaches wherein the message indicates that the second WLAN device detects presence of the radar signal on the first DFS channel (agent controlling client transmits blacklist of channels with radar signal for client devices to move to another DFS channel; para. 57 and para. 58 lines 13-18 and para. 71 indicating detected radar to move to another channel caused by first DFS channel overlapping with channel used by radar).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Yi to the modified system of Green and Nagai, where Green and Nagai's modified system along with Yi's technique for addressing interference and underutilization of DFS spectrum (para. 06-07) improves the system’s spectrum use, thereby wasting less spectrum and improving availability of spectrum in a system with limited wireless resources.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 8.
	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 9.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Nagai.
	Regarding claim 19, Green teaches a communication device (wireless device 1008; para. 118 and fig. 10, core network functions performed by AP; para. 48), comprising: a database (database; para. 53); and a processing device (processor 1004; para. 119 and fig. 10) configured to: receive information on a plurality of geo-tagged radar zones (radar detection data collected by all UEs includes geographic location, stored in database, radar detection data used for channel status information; para. 52-53, data includes that radar is detected at geographical location; para. 57 lines 20-22) detected by a plurality of WLAN devices capable of scanning one or more dynamic frequency selection (DFS) channels (radar detection data collected by all UEs; para. 52, radar detection data stored in database, radar detection data used for channel status information; para. 53, detecting radar on channels for DFS; para. 49 in line 14 Col. 02 page 05 - para. 49 Col. 01 page 06), wherein each of the plurality of geo-tagged radar zones comprises a geographical area in which an operating radar has been detected (radar detection data collected by all UEs includes geographic location; para. 52-53, data includes that radar is detected at geographical location; para. 57 lines 20-22) by one of the plurality of WLAN devices capable of scanning the DFS channels (radar detection data collected by all UEs; para. 52, detecting radar on channels for DFS; para. 49 in line 14 Col. 02 page 05 - para. 49 Col. 01 page 06), and one or more DFS channels of the plurality of DFS channels detected as being used by the operating radar at the geographical area (data includes that radar is detected at geographical location at certain channel; para. 57 lines 20-22, detecting radar on channels for DFS; para. 49 in line 14 Col. 02 page 05 - para. 49 Col. 01 page 06); store the information on the plurality of geo-tagged radar zones into the database as a crowd-sourced database (radar detection data collected by all UEs includes geographic location, stored in database; para. 52-53); and provide a copy of the database to a WLAN device (core network shares channel information with other UEs; para. 64 lines 32-34 where "shares" indicates provides copy of database), the copy of the database to be stored locally at the WLAN device (channel component of UE stores list comprising channel information indicating whether channel has radar, channel component receives channel status from AP / another UE, channel information includes geographical location; para. 94, channel status information includes channel information; para. 95).
	Green does not explicitly disclose wherein the WLAN device is to query the copy of the database upon the WLAN device approaching one of the plurality of geo-tagged radar zones for corresponding aiding information of the one of the plurality of geo-tagged radar zones.
	However, in the same field of endeavor, Nagai teaches wherein the WLAN device is to query the copy of the database (interference data stored in storage device in terminal and acquired from outside; para. 39 lines 15-20 and fig. 1, based on upon the WLAN device approaching one of the plurality of geo-tagged radar zones (based on present position and interference data and map data, terminal detects that if terminal continues to move, terminal will enter interference area; para. 58 lines 01-10) for corresponding aiding information of the one of the plurality of geo-tagged radar zones (radio communication unit of terminal refers to interference data to determine whether another system using same frequency band is present around terminal; para. 46, interference data includes detection position / detection coordinates; para. 47, detection position / detection coordinates indicates position where radar detected; para. 48 lines 05-08).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Nagai to the system of Green, where Green's DFS (para. 49) along with Nagai's DFS with vehicles (para. 46) improves the system by expanding functionality to enable DFS while in transit in a vehicle.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Nagai, and further in view of Yi.
	Regarding claim 20, Green teaches the processing device is further configured to: receive a geographical position of a second WLAN device (radar detection data collected by all UEs, data including geographical location; para. 52, data 
	The combination of Green and Nagai does not explicitly disclose transmit to the second WLAN device a geo-tagged radar zone retrieved from the crowd-sourced database, wherein the geographical area of the retrieved geo-tagged radar zone indicates that the operating radar is in a vicinity of the geographical position of the second WLAN device.
	However, in the same field of endeavor, Yi teaches transmit to the second WLAN device a geo-tagged radar zone retrieved from the crowd-sourced database (spatial map of spectrum information including presence of radar and spectral information is location-tagged; para. 105 lines 8-14 indicating channel status information including geo-tagged radar zone, client devices use data to determine channel free (or not free) of radar; para. 105 lines 18-20 where “client devices” indicates second WLAN device, network scans across channels; para. 252 lines 20-25, data including location information collected in database for regulatory mode; para. 253 in lines 2-9 Col. 1 page 33 where database is crowd-source based on para. 66 and para. 109 and fig. 14 and regulatory mode indicates DFS channels based on para. 10), wherein the geographical area of the retrieved geo-tagged radar zone indicates that the operating radar is in a vicinity of the geographical position of the second WLAN device (spatial map of spectrum information including presence of radar, spectral information is location-tagged, client devices use data to determine channel free (or not free) of radar; para. 105 lines 8-20 indicating radar is in a vicinity of the geographical position of the WLAN device).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Lu (WO 2016/110046 A1) discloses a method and apparatus for reducing radar jamming.
	Ringland et al. (US 2019/0364598 A1) discloses a method and apparatuses for controlling communications depending on detected radar signals.
	McHenry et al. (US 2010/0105332 A1) discloses a method and system for dynamic spectrum access using detection periods.
	Gossain et al. (US 2012/0083218 A1) discloses a system and method for collaborative spectrum analysis.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
	Any inquiry concerning this communication or earlier communication from the examiner should be directed to JOSE PEREZ whose telephone number is (571) 270-7348.  The examiner can normally be reached Monday-Friday 8:30 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J. L. P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413